DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a photoluminescent surface covering, classified in B32B3/30.
II. Claims 14-20, drawn to a method for forming a photoluminescent surface covering, classified in B32B38/10.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the photoluminescent surface covering may be formed by using layers with routes formed therein, then laminating.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Stephen Thomas on 13 May 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-13 and the photoluminescent surface covering having photoluminescent material in a route.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
If applicant elects Group I, this application contains claims directed to the following patentably distinct species to surface covering with photoluminescent material deposited in a route in a layer (as described in claim 1), and a surface covering with photoluminescent material deposited on a visible surface (as described in claim 12). The species are independent or distinct because the location of the photoluminescent material is either on the surface or in a route, which are independent and distinct. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(c) the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Stephen Thomas on 13 May 2022 a provisional election was made without traverse to prosecute the invention of a photoluminescent material in a route in a first layer, recited in claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "said second layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2,885,561 (“Lange”).
As to claims 1 and 2, Lange teaches a luminescent watch face, thus a surface covering for a watch. Fig. 1 shows a first layer 40 having an upper surface, a route disposed in said upper surface, and photoluminescent material deposited in that route (Fig. 1, 2:67-3:20; 7:15-20, teaching use of luminescent particles that emit light layers after having been previously radiated with light of shorter wavelengths, thus photoluminescent). Fig. 1 further shows that the route goes wholly through first layer 40 and into a second layer of material 10 attached to first layer 40 at a boundary as required by claim 2.

Claim(s) 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20100067500 A (“Kim”).
As to claim 1, Kim teaches a non-slip surface covering for a stair having a substrate having a groove within (see Fig. 2, inset, showing groove 20 in substrate), thus a route, the route being filled with an phosphorescent (photoluminescent) material ( material 30 (see translation, third page, showing luminescent part in groove). 
As to claim 5, Kim teaches the phosphorescent material is a phosphorescent pigment mixed with epoxy (abstract).

Claim(s) 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 2524325 Y (“Shao”).
As to claim 1, Shao teaches a sign board (first layer of material) having grooves, the grooves containing a photoluminescent material within them (translation, pp. 1-2). While Shao does not state this is a surface covering, it is presumed suitable for the intended use, particularly, as signs may be affixed to walls or other surfaces.
As to claim 9, Shao teaches the photoluminescent material may be europium or other lanthanide, thus a rare earth (translation, p. 2).

Claim(s) 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20080008006 A (“Park”).
As to claim 1, Park teaches a plane frame, thus a first layer, having a groove (route) (21) in which a phosphorescent (photoluminescent) member is placed in the groove (translation, p. 3), thus a first layer of material, a route, and photoluminescent material deposited in the route.
As to claim 11, Park, translation, p. 3, teaches that the plane member (layer) is attached to a stair using adhesive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over CN 2524325 Y (“Shao”) in view of US 2008/0110068 (“Pugmire”).
The discussion of Shao with respect to claim 1 is incorporated by reference.
As to claims 3 and 4, Shao teaches the signboard may be numerous materials, but does not explicitly state the recited materials. Pugmire teaches that EVA foam may be used as a signboard material (abstract), and thus the use of EVA foam as a signboard substrate in the invention of Shao is an obvious modification as taught by Pugmire. As to the first and second layers being EVA or PE foam as required by claim 4, there is no distinction taught between layers; as such, an EVA foam layer as taught by Pugmire can be viewed as two EVA sublayers, thus meeting a first and second layer being EVA foam.

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over CN 2524325 Y (“Shao”) in view of KR 20100067500 A (“Kim”).
As to claim 5, the discussion of Shao with respect to claim 1 is incorporated by reference. Shao is not limiting to phosphorescent material, but does not teach epoxy. However, Kim teaches phosphorescent material that may be held securely in grooves, and teaches curable epoxy resin as particularly suitable for this purpose, and as such, the use of epoxy as a binder for phosphorescent material is an obvious modification taught by Kim.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2,885,561 (“Lange”) in view of KR 20100067500 A (“Kim”).
The discussion of Lange with respect to claim 2 is incorporated by reference.
As to claim 6, Lange teaches the use of lacquer as a binder for the luminescent material (8:65-9:10), but does not teach epoxy. However, Kim teaches phosphorescent material that may be held securely in grooves, and teaches curable epoxy resin as particularly suitable for this purpose, and as such, the use of epoxy as a binder for phosphorescent material is an obvious modification taught by Kim.

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over CN 2524325 Y (“Shao”) in view of US 2008/0110068 (“Pugmire”) as applied to claim 3, further in view of KR 20100067500 A (“Kim”).
As to claim 7, Shao is not limiting to phosphorescent material, but does not teach epoxy. However, Kim teaches phosphorescent material that may be held securely in grooves, and teaches curable epoxy resin as particularly suitable for this purpose, and as such, the use of epoxy as a binder for phosphorescent material is an obvious modification taught by Kim.

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over CN 2524325 Y (“Shao”) in view of US 2008/0110068 (“Pugmire”) as applied to claim 4, further in view of KR 20100067500 A (“Kim”).
As to claim 8, Shao is not limiting to phosphorescent material, but does not teach epoxy. However, Kim teaches phosphorescent material that may be held securely in grooves, and teaches curable epoxy resin as particularly suitable for this purpose, and as such, the use of epoxy as a binder for phosphorescent material is an obvious modification taught by Kim.

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2,885,561 (“Lange”).
The discussion of Lange with respect to claim 1 is incorporated by reference.
As to claim 10, Lange does not explicitly teach the first and second layer being of a different color. However, Lange teaches that layer 40 may be a layer of paint (3:19-20), where layer 10 is a metal plate (2:65-70). Given that the two layers are of distinct materials, it would be obvious that such materials can be made in different colors depending on the desired appearance of the watch.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/               Primary Examiner, Art Unit 1764